  Case 14-01373         Doc 48     Filed 04/03/19 Entered 04/03/19 09:57:53              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 14-01373
         Nichole Swafford

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 01/17/2014.

         2) The plan was confirmed on 04/09/2014.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 01/29/2019.

         6) Number of months from filing to last payment: 60.

         7) Number of months case was pending: 63.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $4,015.00.

         10) Amount of unsecured claims discharged without payment: $232,557.70.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 14-01373        Doc 48         Filed 04/03/19 Entered 04/03/19 09:57:53                     Desc Main
                                        Document Page 2 of 3



Receipts:

        Total paid by or on behalf of the debtor                $69,727.71
        Less amount refunded to debtor                             $727.71

NET RECEIPTS:                                                                                     $69,000.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                   $3,814.00
    Court Costs                                                                 $0.00
    Trustee Expenses & Compensation                                         $2,961.50
    Other                                                                       $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                   $6,775.50

Attorney fees paid and disclosed by debtor:                    $186.00


Scheduled Creditors:
Creditor                                         Claim         Claim            Claim       Principal      Int.
Name                                   Class   Scheduled      Asserted         Allowed        Paid         Paid
ACS                                Unsecured           1.00           NA              NA            0.00       0.00
ACS                                Unsecured           1.00           NA              NA            0.00       0.00
ACS                                Unsecured           1.00           NA              NA            0.00       0.00
ACS                                Unsecured     51,957.00            NA              NA            0.00       0.00
Arnoldharris/Med Business Bureau   Unsecured         129.00           NA              NA            0.00       0.00
Arnoldharris/Med Business Bureau   Unsecured         267.00           NA              NA            0.00       0.00
Arnoldharris/Med Business Bureau   Unsecured         406.00           NA              NA            0.00       0.00
CAPITAL ONE BANK                   Unsecured         476.00           NA              NA            0.00       0.00
CASHNET USA                        Unsecured         215.00           NA              NA            0.00       0.00
CERASTES LLC                       Unsecured         718.00        718.00          718.00        331.80        0.00
CITY OF CHICAGO DEPT OF REVENU     Unsecured         280.00        495.00          495.00        228.75        0.00
KAHUNA PAYMENT SOLUTIONS           Unsecured      1,300.00           0.00          995.23        459.92        0.00
KAHUNA PAYMENT SOLUTIONS           Secured           500.00      1,495.23          500.00        500.00      11.26
MCSI INC                           Unsecured          15.00           NA              NA            0.00       0.00
MEDICAL BUSINESS BUREAU            Unsecured         802.00           NA              NA            0.00       0.00
MEGA/UICI FUND CORP 2              Unsecured      2,565.00       2,489.36        2,489.36      1,150.39        0.00
NCEP LLC                           Unsecured     12,801.00     10,174.32        14,874.32      6,873.77        0.00
NCEP LLC                           Secured        3,750.00       8,450.00        3,750.00      3,750.00     316.32
NCO FINANCIAL SYSTEMS              Unsecured         217.00           NA              NA            0.00       0.00
PRA RECEIVABLES MGMT               Unsecured         793.00        751.42          751.42        347.25        0.00
RUSH HOSPITAL                      Unsecured     10,000.00            NA              NA            0.00       0.00
SALLIE MAE                         Unsecured     98,874.00            NA              NA            0.00       0.00
ST IL TOLLWAY AUTHORITY            Unsecured         651.00      2,448.00        2,448.00      1,131.28        0.00
US DEPT OF ED NAVIENT SOLUTIONS    Unsecured     99,435.00    101,972.29       101,972.29     47,123.76        0.00
Xavier Chen                        Unsecured      2,100.00            NA              NA            0.00       0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 14-01373         Doc 48      Filed 04/03/19 Entered 04/03/19 09:57:53                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00             $0.00
       Mortgage Arrearage                                     $0.00              $0.00             $0.00
       Debt Secured by Vehicle                            $3,750.00          $3,750.00           $316.32
       All Other Secured                                    $500.00            $500.00            $11.26
 TOTAL SECURED:                                           $4,250.00          $4,250.00           $327.58

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                            $124,743.62         $57,646.92              $0.00


Disbursements:

         Expenses of Administration                             $6,775.50
         Disbursements to Creditors                            $62,224.50

TOTAL DISBURSEMENTS :                                                                      $69,000.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/03/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
